Citation Nr: 0720133	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  06-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to service connection for dizziness, claimed 
as vertigo, claimed as secondary to service-connected hearing 
loss.

3.  Entitlement to a total disability rating for compensation 
base on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's period of verified active military service 
extended from August 1951 to July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision granted service 
connection for hearing loss and assigned a 10 percent 
disability rating.  A June 2006 rating decision denied 
entitlement to service connection for vertigo and TDIU.

A motion to advance this case on the Board's docket was 
granted by the Board in June 2007, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  Prior to May 4, 2006, the veteran's service-connected 
bilateral hearing loss was manifested by Level IV hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear.

2.  A VA audiogram conducted on May 4, 2006 reveals that the 
veteran's service-connected bilateral hearing loss is 
currently manifested by Level VI hearing acuity in the right 
ear and Level IV hearing acuity in the left ear.

3.  The veteran has subjective complaints of dizziness with 
no current diagnosis of any medical disorder.

4.  There is no medical evidence of record which links the 
veteran's current subjective complaints of dizziness to the 
his active military service, or his service-connected hearing 
loss disability.

5.  The veteran's single service-connected disability is 
bilateral hearing loss at a 20 percent disability rating.

6.  The medical evidence of record reveals that the veteran's 
service-connected hearing loss does not preclude 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss, for the period of time 
prior to May 4, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).

2.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for bilateral hearing loss, have been met 
effective May 4, 2006.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  Dizziness and vertigo were not incurred in, or aggravated 
by, active military service, and are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

4.  The requirements for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 4.1, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters 

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
January 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records and VA records have been 
obtained and he has been accorded recent Compensation and 
Pension examinations for disability evaluation purposes.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; and, examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the veteran's claims for an 
increased disability rating for hearing loss, service 
connection dizziness, and TDIU.  

II.  Increased Rating for Hearing Loss

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection for 
hearing loss.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In December 1998, a VA audiological evaluation of the veteran 
was conducted in conjunction with his claim for nonservice 
connected pension benefits.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
70
90
85
LEFT

50
65
65
70

The average pure tone decibel loss at the above frequencies 
was 72 for the right ear and 62 for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
correct in the right ear and 86 percent correct in the left 
ear.  These audiometric results translate into Level IV for 
the right ear and Level III for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  

The veteran filed his claim for service connection for 
hearing loss in June 2005.  In October 2005, a VA 
audiological evaluation of the veteran was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
70
90
85
LEFT

40
65
75
65

The average pure tone decibel loss at the above frequencies 
was 73 for the right ear and 61 for the left ear.  Speech 
audiometry revealed speech recognition ability of 78 percent 
correct in the right ear and 82 percent correct in the left 
ear.  These audiometric results translate into Level IV for 
the right ear and Level IV for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  

On May 4, 2006, the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
80
100
95
LEFT

45
65
85
75

The average pure tone decibel loss at the above frequencies 
was 80 for the right ear and 68 for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
correct in the right ear and 80 percent correct in the left 
ear.  These audiometric results translate into Level VI for 
the right ear and Level IV for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  

The rating criteria provides for rating exceptional patterns 
of hearing impairment if there is either (1) a pure tone 
threshold of 55 decibels or more in all four frequencies in 
either service-connected ear, or (2) a pure tone threshold of 
70 decibels or more at 2,000 Hertz in either ear.  In the 
present case the veteran does not present an exceptional 
pattern of hearing loss under the provisions of 38 C.F.R. 
§ 4.86.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's bilateral hearing loss for the period of time prior 
to May 4, 2006.  The audiological findings from the December 
1998 VA examination reveal that the veteran had Level IV 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear.  The audiological findings from the October 
2005 VA examination reveal that the veteran had Level IV 
hearing acuity in both ears.  38 C.F.R. §§ 4.85, 4.86.  
Pursuant to either of these findings, a 10 percent disability 
rating is appropriate.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2006).  Accordingly, a disability 
rating in excess of 10 percent for bilateral hearing loss for 
the period prior to May 4, 2006 must be denied.  

The evidence supports the assignment of a 20 percent 
disability rating for the veteran's bilateral hearing loss 
effective from May 4, 2006.  The audiological findings from 
the VA examination conducted on May 4, 2004 reveal that the 
veteran had Level VI hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.  Pursuant to these 
findings, a 20 percent disability rating is properly assigned 
effective May 4, 2006.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2006).

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  The veteran's appeal is from the 
initial rating that granted service connection.  Consistent 
with the facts found, the Board has assigned the appropriate 
disability ratings for the specific segments of the time 
under review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Thus, consistent with the facts found based on the 
audiometric findings of record, a 10 percent disability 
rating for hearing loss is assigned for the period of time 
prior to May 4, 2006, and a 20 percent disability rating is 
assigned effective May 4, 2006.  As the preponderance of the 
evidence is against the veteran's claim for disability 
ratings in excess of those assigned for the indicated periods 
of time, the benefit-of-the-doubt rule is inapplicable. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)

III.  Service Connection for Dizziness

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

The veteran's primary claim is one of secondary service 
connection.  In a March 2006 written statement he claimed 
that his "vertigo and dizziness are clearly associated to my 
bilateral hearing loss which is service-connected."  In his 
July 2006 Notice of Disagreement he stated that "my 
dizziness was the result of my service-connected bilateral 
hearing loss."  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The only service medical record which VA has been able to 
obtain is the veteran's July 1959 separation examination 
report.  There is no evidence of any complaints of, or 
treatment for, dizziness or vertigo and there is no evidence 
of any significate abnormalities being identified by the 
examining physician.  

In September 1998, the veteran filed a claim for nonservice 
connected pension benefits.  To assist the veteran with his 
claim, a VA examination of the veteran was conducted in 
November 1998.  On ear examination, the veteran reported 
complaints of hearing loss and occasional dizziness.  On the 
general medical examination the veteran reported subjective 
complaints to dizziness and vertigo.  On the section of the 
examination dealing with the ears the examiner noted 
"sensorineural hearing loss with labyrinthitis and 
vertigo."  However, review of the accompanying audiology and 
otolaryngology examination reports does not show any 
objective findings to support this diagnosis.  The neurologic 
portion of the general medical examination indicates 
"vertigoes and dizziness episodes due to labyrinthitis, but 
has normal reflexes, coordination and sensory."  

A January 2006 VA audiology consultation report reveals that 
the veteran had complaints of episodes of dizziness and 
vertigo.  The medical history specifically indicated that it 
was positional vertigo with no history of vestibular 
disorders.  Testing was conducted and revealed normal 
results.  

In May 2006, a VA otolaryngology examination of the veteran 
was conducted.  After full examination, and review of the 
prior testing the examiner indicated that the veteran had 
subjective complaints of dizziness which "is not due or can 
be attributed to any medical diagnosis on this patient."  

The preponderance of the evidence is against the veteran's 
claim for service connection for dizziness and vertigo.  
First, there is no evidence of a diagnosis of any current 
medical disability, but only subjective complaints of 
dizziness.  Also, despite the veteran's assertions, there is 
no competent medical evidence of record linking any dizziness 
or vertigo to the veteran's active military service or to his 
service-connected hearing loss.  Accordingly, service 
connection must be denied.  

VI.  TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2005).

In this case, the record shows that service connection has 
been established for bilateral hearing loss at a 20 percent 
disability rating.  This is the veteran's only service-
connected disability.  Accordingly, the veteran simply does 
not meet the threshold rating criteria for consideration for 
a TDIU rating under 38 C.F.R. § 4.16(a).  

Review of the evidence of record reveals that the veteran has 
several disabilities other than his service-connected hearing 
loss.  He has low back pain, glaucoma, allergic rhinitis, 
esophageal hernia with reflux, and episodic complaints of 
dizziness.  In his July 2006 Notice of Disagreement he stated 
that he "left his usual job due to same hearing loss and 
dizziness, and that was the only reason for me to stop 
working.  Otherwise I would be working today."  On a VA Form 
9 dated August 2006, the veteran again indicated that he left 
his job because he was no longer able to work.  VA has 
confirmed with the Social Security Administration (SSA) that 
the veteran is not in receipt of SSA disability benefits and 
has never applied for any.  

The evidence clearly shows that the if the veteran is 
unemployable it is due to his nonservice-connected 
disabilities.  It does not establish that he is unemployable 
due to his service-connected hearing loss.  

Based on the evidence of record it is clear that the veteran 
has a single service-connected disability rated at only a 20 
percent disability rating.  Accordingly, the veteran simply 
does not meet the threshold rating criteria for consideration 
for a TDIU rating under 38 C.F.R. § 4.16(a) and the claim 
must be denied.  


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss for the period of time prior to May 4, 2006, is 
denied.

A disability rating of 20 percent, and not in excess thereof, 
is granted for the bilateral hearing loss, effective from May 
4, 2006, subject to the law and regulations governing the 
payment of monetary awards.  

Service connection for dizziness and vertigo is denied.  

Entitlement to TDIU is denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


